DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections and Rejections
The provisional nonstatutory double patenting rejection of claims 1-4, 6-8, 10-12 and 15-20 over claims 1-7 and 14-19 of copending Application No. 13/311,162, in view of KLUG (US 2014/0086854 A1) (at par. 6-8 of the 09/15/2021 Office action), is withdrawn in view of the electronic-terminal disclaimer, which was filed and approved on February 15, 2021.
The provisional nonstatutory double patenting rejection of claims 1-4, 6-8, 10-12 and 15-20 over claims 1-4, 6-8, 10-12, 15 and 19 of copending Application No. 14/468,414 (at par. 9-11 of the 09/15/2021 Office action), is withdrawn in view of the electronic-terminal disclaimer, which was filed and approved on February 15, 2021.
The provisional nonstatutory double patenting rejection of claims 1-4, 6-8, 10-12 and 15-20 over claims 1-4, 6-8, 10-12 and 15-20 of copending Application No. 14/468,655 (at par. 12-14 of the 09/15/2021 Office action), is withdrawn in view of the electronic-terminal disclaimer, which was filed and approved on February 15, 2021.

Rejoinder
Claims 1-20 as amended below, are allowable.  The restriction/election requirement made in the Office action, dated July 24, 2020, is hereby withdrawn.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Terminal Disclaimer
Applicant’s electronic terminal disclaimers: 
filed and approved on February 15,2022 for copending Application No. 16/311,162 (‘162 Application), matured to U.S. Patent 11,142,494 to Kayer et al.; 
filed and approved on February 15,2022 for copending Application No. 14/468,414 (‘414 Application) U.S. Patent 9,148,482 to Rozinov et al.; and
filed and approved on February 15,2022 for copending Application No. 16/468,655 (‘655 Application);
are acknowledged.

Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: the closest prior art is KLUG (US 2014/0086854 A1, Publ. Mar. 27, 2014; hereinafter, “Klug”).  Klug is directed to polymers based on sulfonic acids, amides and special cross-linking agents.  Klug, title & abstract.  In this regard, Klug teaches water-soluble or water-swellable polymers (Klug, par. [0013]-[0032]), whereby it is noted:
“a) 20.0 to 98.97 mol%, [...], of the formula (1)” (Klug, par. [0013]-[0017]) is: 
“(a) from 90 mol-% to 99.9 mol-%, of repeating units according to Formula (1)” of claims 1 and 11, wherein:
the instant R1 is H (Klug, par. [0015]),
the instant R2 is H (Klug, par. [0014]),
the instant A is a branched C4-alkyl group, (Klug, par. [0016])
the instant Q+ is NH4+ (Klug, par. [0017] & [0041]),
“wherein the polymer comprises from 95 mol-% to 99. 9 mol-%, of repeating units (a) according to Formula (1)” of claim 6
“acryloyldimethyltaurates” of claim 7, and
“acryloyldimethyltaurate” of claim 8; AND
0022]-[0032]), is:
“(b) from 0.01 mol-% to 10 mol-% of crosslinking or branching units, wherein the crosslinking or branching units result from the incorporation of a monomer comprising at least two olefinically unsaturated double bonds” of claims 1 and 11, and
encompasses trimethylolpropane triacrylate (TMPTA) of claim 10.
However, Klug DOES NOT TEACH “wherein at least 10 wt.-% of the repeating units according to Formula (1) comprise from 28 wt.-% to 100 wt.-% bio-based carbon content, relative to the total mass of carbon in the repeating unit according to Formula (1), measured according to standard ASTM D6866-12, Method B” as required by independent claim 1 (and similarly for independent claim 13).  In this regard, the claimed repeating units having a bio-based carbon content are chemically distinct from conventionally derived repeating units because a bio-based carbon content can be determined based upon the 14C/12C or 14C/13C isotope ratio of an organic material.  The content of 14C relative to the total carbon content-primarily 12C, but including minor amounts of 13C and 14C-is determined by radiocarbon analysis (according to standard ASTM D6866-12, Method B, as recited in claim 1).  In this regard, the instant published application, US 2020/0095356 A1, at par. [0038] describes the measurement of bio-based carbon:
[0038]	The “bio-based content” is reported in ASTM D6866-12, Method B (see section 3.3.9 of ASTM D6866-12).  “Bio-based carbon content”, “bio-based content”, “biogenic carbon content”, “bio-based content”, “biomass-derived carbon” herein refer to the same thing and are all measured in wt.-%.  Herein, the term ‘bio-based carbon content’ is used.  ASTM D6866-12, Method B lab results report the percentage of bio-based carbon content relative to total carbon, and not to total mass of the sample or molecular weight.  A comment on bio-based carbon content calculation: Presently ASTM D6866-12, Method B (see section 9 of ASTM D6866-12) requires the percent modern carbon value (pMC) reported to be multiplied by a correction factor of 0.95 to account for excess carbon-14 in the atmosphere due to nuclear weapons testing.  However, a revision is pending for ASTM D6866-12, Method B to update the correction factor to 0.98 due to ongoing decrease in excess atmospheric 14CO2.  For the purposes of accuracy, the new correction factor of 0.98 is often reported in the field e.g. by suppliers.  Generally, results below -20% bio-based carbon will not be affected.  However, results close to 100% will be -2-3% bio-based carbon higher using the 0.98 factor vs 0.95.  Results between -20-90% will increase by 0-3%.  Hence the term “bio-based carbon content” as used herein is defined by the equation:
pMC*0.95(%)
This determination can clearly distinguish organic material derived from biological resources (that is, bio-based material) from that obtained from conventional fossil resources, because bio-based organic material is derived from recently biologically generated organic mass-which biological generation involves incorporation of 14CO2 from the atmosphere.  Because 14C decays over time, fossil resources (which were generated hundreds of thousands, or even millions of years ago) include significantly less of the isotope.  Thus, the claimed polymer is structurally distinguishable from Klug in terms of bio-based carbon content.

Conclusion
Claims 1-20 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611